Citation Nr: 1025941	
Decision Date: 07/13/10    Archive Date: 07/19/10

DOCKET NO.  08-23 354	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri


THE ISSUE

Whether new and material evidence to reopen a claim for service 
connection for nasal fracture residuals has been received.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel




INTRODUCTION

The Veteran had active service from September 1965 to May 1970.

This appeal to the Board of Veterans Appeals (Board) arises from 
a December 2005 rating action that denied service connection for 
nasal fracture residuals on the grounds that new and material 
evidence to reopen the claim had not been received.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  The VA will notify the 
appellant if further action is required.


REMAND

Considering the record in light of the duties imposed by the 
Veterans Claims Assistance Act of 2000 (VCAA) (38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009)), the Board finds that all 
notice and development action needed to render a fair decision on 
the claim on appeal has not been accomplished.

The Veteran contends that she currently suffers from residuals of 
a nasal fracture from blunt trauma due to a full-force blow to 
the mid-face sustained while in nursing training at the 
University of Kansas while on active duty in mid-May 1966.  She 
asserts that she was treated for such fracture and a concussion 
at the Forbes Air Force Base (AFB) hospital emergency room in 
Topeka, Kansas, and that nasal X-rays at the time revealed a 
crushed nasal septum and a fractured ethmoid bone.

Appellate review discloses that the RO conducted fruitless 
searches for additional service medical records in 2007 and 2010 
under the veteran's current last name, and under her last name in 
1966 (R..., as reflected on DD Form 214 for her period of active 
service from September 1965 to May 1969).  However, after her 
marriage in service in August 1969, the Veteran subsequently 
served under another last name (O....., as reflected on DD Form 214 
for her period of active service from May 1969 to May 1970), and 
a search for pertinent service medical records under the latter 
last name was not apparently conducted.     

Under the circumstances, the Board finds that the RO should 
contact (a) the National Personnel Records Center (NPRC) and (b) 
the service department (U.S. Army), and (c) directly contact 
the Forbes AFB hospital, as appropriate, and conduct a search for 
the veteran's complete service medical records under the 2 last 
names under which she served, to include any records of 
treatment for a concussion and residuals of a nasal fracture in 
mid-May 1966, and to specifically include Forbes AFB hospital 
emergency room records and nasal X-ray reports.  The RO should 
also obtain from the NPRC and the service department, as 
appropriate, copies of any and all of the veteran's service 
personnel and administrative records under the 2 last names under 
which she served, to include any line of duty, investigation, and 
accident reports.  Under 38 C.F.R. § 3.159(b), efforts to obtain 
Federal records should continue until either the records are 
received or notification is provided that further efforts to 
obtain them would be futile.  See 38 C.F.R. § 3.159(c)(1).

Although the record contains some correspondence from the RO to 
the Veteran addressing some VCAA notice and duty to assist 
provisions, it does not include correspondence that sufficiently 
addresses the duty, imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), requiring the VA to explain what evidence 
will be obtained by whom.  See Charles v. Principi, 16 Vet. App. 
370 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
Action by the RO is required to satisfy the notification 
provisions of the VCAA.  See Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F. 3d 1339 (Fed. Cir. 2003).  

The RO's notice letter to the Veteran should ensure that she 
receives notice that meets the requirements of the decision of 
the U.S. Court of Appeals for Veterans Claims (Court) in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) (of which 
she was not previously notified).  After providing the 
appropriate notice, the RO should attempt to obtain any 
additional evidence for which the Veteran provides sufficient 
information and, if necessary, authorization, following the 
current procedures prescribed in 38 C.F.R. § 3.159.  

The action identified herein is consistent with the duties 
imposed by the VCAA.  However, identification of specific action 
requested on remand does not relieve the RO of the responsibility 
to ensure full compliance with the VCAA and its implementing 
regulations.  Hence, in addition to the action requested above, 
the RO should also undertake any other development and/or 
notification action deemed warranted by the VCAA prior to 
adjudicating the claim on appeal.

Accordingly, this case is hereby REMANDED to the RO via the AMC 
for the following action:

1.  The RO should send the Veteran and her 
representative a letter that requests her 
to provide sufficient information and, if 
necessary, authorization to enable it to 
obtain any additional pertinent evidence 
that is not currently of record.  The RO 
should also explain the type of evidence 
that is her ultimate responsibility to 
submit.  The RO should also ensure that its 
letter meets the requirements of the 
Court's decision in Dingess/Hartman, as 
appropriate.  

2.  The RO should contact the NPRC and the 
service department (U.S. Army), and 
directly contact the Forbes AFB hospital, 
Topeka, Kansas, as appropriate, and conduct 
a search for the veteran's complete service 
medical records under the 2 last names 
under which she served (R..., as reflected on 
DD Form 214 for her period of active 
service from September 1965 to May 1969, 
and O....., as reflected on DD Form 214 for 
her period of active service from May 1969 
to May 1970), to include any records of 
treatment for a concussion and residuals of 
a nasal fracture in mid-May 1966, and to 
specifically include Forbes AFB hospital 
emergency room records and nasal X-ray 
reports.  

The RO should also obtain from the NPRC and 
the service department, as appropriate, 
copies of any and all of the veteran's 
service personnel and administrative 
records under the 2 last names under which 
she served, to include any line of duty, 
investigation, and accident reports.  

In requesting these records, the RO should 
continue efforts to obtain Federal records 
until either the records are received or 
notification is provided that further 
efforts to obtain them would be futile.  
All records/
responses received should be associated 
with the claims folder.

3.  If any records sought are not obtained, 
the RO should notify the Veteran and her 
representative of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action to 
be taken.

4.  To help avoid future Remand, the RO 
must ensure that all requested development 
action has been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268, 271 
(1998).   

5.  After completing the requested action, 
and any additional notification and/or 
development deemed warranted, the RO should 
readjudicate the claim on appeal in light 
of all pertinent evidence and legal 
authority.  

6.  If the claim on appeal remains denied, 
the RO must furnish the Veteran and her 
representative an appropriate Supplemental 
Statement of the Case that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time period 
for response before the claims folder is 
returned to the Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is not 
the Board's intent to imply whether the benefit requested should 
be granted or denied.  The Veteran needs take no action until 
otherwise notified, but she may furnish additional evidence 
and/or argument during the appropriate timeframe.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 
109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).
  
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or the 
Court for additional development or 


other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) 
(2009).

